


110 HR 3458 IH: To direct the Secretary of Veterans Affairs to carry out

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3458
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Mrs. Capito
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out
		  a pilot program on the provision of traumatic brain injury care in rural
		  areas.
	
	
		1.Department of Veterans
			 Affairs pilot program on traumatic brain injury care in rural areas
			(a)EstablishmentThe Secretary of Veterans Affairs shall
			 carry out a pilot program in five rural States selected by the Secretary, in
			 consultation with the Office of Rural Health of the Department of Veterans
			 Affairs. In each of the five States selected, the Secretary shall assign a
			 specific Department of Veterans Affairs case manager to each individual
			 diagnosed with traumatic brain injury who is receiving care in a medical
			 facility of the Department of Veterans Affairs in a selected State. In carrying
			 out the pilot program, the Secretary shall—
				(1)provide training
			 at Department of Veterans Affairs medical facilities located in the selected
			 States for Department of Veterans Affairs case managers who are assigned to
			 individuals diagnosed with traumatic brain injury;
				(2)coordinate with
			 non-Department medical facilities located in the selected States to provide for
			 such training, as appropriate;
				(3)determine an
			 appropriate ratio of traumatic brain injury patients to each case manager to
			 ensure the patients receive proper and efficient treatment;
				(4)for any area in a
			 selected State in which no Department of Veterans Affairs medical facility is
			 easily accessible, seek to enter into a contract with a private health care
			 provider located in that area under which the Secretary shall reimburse the
			 provider for providing health care to traumatic brain injury patients residing
			 in that area; and
				(5)provide updated information on the
			 treatment of traumatic brain injuries to private health care providers that
			 have entered into contracts with the Secretary under paragraph (4).
				(b)ReportThe
			 Secretary of Veterans Affairs shall submit to Congress an annual report on the
			 pilot program under this section.
			(c)TerminationThe
			 authority to carry out a pilot program under this section shall terminate on
			 the date that is five years after the date of the enactment of this Act.
			
